AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

   

   
      

UNITED STATES DISTRICT COUR
soUTHERN DISTRICT oF CALIFORNIA

OCT 23 2018

   

CLE¢§,;| 531-m

   

 
 

SOuT'maar. n =.-».- §""i‘€i COL='-:'r
BY rs . met JF c,;i_ Fos.vm
UNITED STATES OF AMERICA JUI)GMENT IN A CRIMI DE"'U?Y
V (For Offenses Cornmitted On or After November l, 1987)

MUNTASER SALlM BEI-]NAM (1)
Case Number: l7CR3787-BEN

 

FD BY PAUL ALLEN BARR
Defendant’s Attorney
REGISTRATION No. 65131298
\;\ _
THE DEFENDANT:

pleaded guilty to count(s) 15 OF THE SUPERSEDING INFORMATION.

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number§s[
18 USC 1001 FALSE STATEMENT (FELONY) ls
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
|j The defendant has been found not guilty on count(s)
P_i| Count(s) Underlying Indictment is dismissed on the motion of the United Statcs.

 

Assessment :$100.00 forthwith.

JVTA Assessment*: $

;Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine g Forfeitu;re pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until a]l fines, restitution, costs, and special assessments imposed by this
judgment are iiilly paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Septembe 7. 18

Date of positi of Sentence

/“)
/ HON. MNITEZ ‘/
UNIT STAT DISTRICT GE

l7CR3787-BEN

 

AO 245]3 (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MUNTASER SALlM BEHNAM (l) Judgment - Page 2 of 4
CASE NUMBER: l7CR3 787-BEN

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED.

l:l Sentence imposed pursuant to Title 8 USC Section 1326(b).

E The court makes the following recommendations to the Bureau of Prisons:

l:l The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:

l:| at A.M. on

 

 

 

lj as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of`
Prisons:

|:| on or before
|:| as notified by the United States Marshal.

l:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
1 have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgmentl
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

17CR3787-BEN

 

